Psi                sZy

                                                                             •          "^4       '
                                                                             ......3    3>v../
                                                                                        --4....4 • j'
        IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON ca                           rn          ,
                                                                                        C:)...n

                                                                                        ___....V." •••••
STATE OF WASHINGTON,                        )                                  ::.1".         ,nr3r-
                                            )          No. 76208-7-1               ▪    CA rri0

                    Respondent,                                         = =>-....—
                                            )
                                            )          UNPUBLISHED OPINI51 mu)
                                                                            —4c)
                                                                        r.n ent ........
             v.                             )                                   .&..    =*IC
                                                                                         1.-•
                                            )

RONALD SPINKS,                              )
                                            )
                    Appellant.              )          FILED: July 17, 2017


      PER CURIAM-Ronald Spinks appeals the judgment and sentence entered

after he pleaded guilty to felony harassment — domestic violence, assault in the third

degree — domestic violence, malicious mischief in the second degree — domestic

violence, and misdemeanor violation of a court order — domestic violence. We

accept the State of Washington's concession that Spinks was misadvised of his

maximum sentence and that his guilty plea was therefore not knowing, intelligent,

and voluntary. See State v. Mendoza, 157 Wn.2d 582, 592, 141 P.3d 49(2006).

Accordingly, we remand to allow Spinks the opportunity to withdraw his guilty plea.

Id.

       Spinks also argues that the combined term of confinement and community

custody exceeds the statutory maximum. In his Statement of Additional Grounds for

Review, Spinks contends that his offender score was miscalculated. Because Spinks
NO. 76208-7-1/2



may choose to withdraw his guilty plea on remand, we do not address these

contentions.

      Remanded for further proceedings.

                                       FOR THE COURT:




                                            D . . . . . . • •.I..)J k
                                        ceAI/




                                       -2-